Candlek, J.
.1. The description contained in the affidavit upon which the possessory warrant was issued, and in the warrant, to wit, “one bale of cotton, weight 496 pounds, No. 366 or 367, marked ‘T. C.,’” was sufficient as against a motion to dismiss the warrant, made on the trial before a magistrate of the right of possession, the ground of the motion to dismiss being “that the property was not sufficiently described in the warrant to put defendant on notice as to what bale of cotton plaintiff claimed.” Especially is this so in view of the fact that the bale of cotton so described was pointed out to the levying officer by the defendant at the time it was seized.
2. The evidence objected to on the ground that it “ tended to show title ” was clearly admissible for the purpose of identification, as well as to show prior possession in the plaintiff.
3. The evidence was sufficient to authorize a finding by the magistrate “ that the possession of the cotton in question by the defendant had been acquired by fraud ; that the same was without the consent of the plaintiff; and that prior to defendant’s having so acquired possession the same had been in the quiet, peaceable, and legally acquired possession of theplantiff.” The judge of the superior court did not, therefore, err in overruling a petition for certiorari, brought by the defendant, seeking to review a finding awarding the possession of the cotton to the plaintiff in terms of the law.

Judgment affirmed.


All the Justices concur.